DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “comparison image collection module”, “comparison image classification module”, and “real-time image collection module” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2017/0344806 A1) and further in view of Kazama (US PGPUB 2011/0007975 A1).

As per claims 1 and 5, Liu discloses a multi-angle face recognition accuracy improvement method (Liu, Figs. 1-2), characterized by comprising: 
S1: comparison image collection module/performing image collection on the face from N preset collection positions (Liu, Fig. 1:10, and paragraph 13, discloses “database 
S2: comparison image classification module/respectively extracting background parameters of the N face comparison images (Liu, Fig. 1:20:30, and paragraph 13, discloses “The group of data-parameters or the group of scene-parameters can include at least one of white balance, ISO, diaphragm, shutter, color temperature, pixel, brightness, contrast ratio, time and light”), 
S3: real-time image collection module/collecting a real-time image of a target face (Liu, paragraphs 13 and 17, discloses scene-photo); 
S4: extracting target background parameters in the real-time image of the target face (Liu, paragraph 13, discloses “camera module 20 is configured to take a scene-photo of a target person and provide a group of scene-parameters of the scene-photo”), comparing the target background parameters with the M background parameter intervals, and performing face recognization comparison on the real-time image of the target face corresponding to the target background parameters and the face comparison image in the face comparison image set corresponding to the M background parameter intervals according to the comparison result (Liu, paragraph 13, 
Liu does not explicitly disclose comparing the background parameters with M preset background parameter intervals, and respectively storing the N face comparison images into a corresponding face comparison image set of the M background parameter intervals according to a comparison result;
comparing the target background parameters with the M preset background parameter intervals, and performing face recognization comparison on the real-time image of the target face corresponding to the target background parameters and the face comparison image in the face comparison image set corresponding to the M background parameter intervals according to the comparison result,
Kazama discloses comparing the background parameters with M preset background parameter intervals (Kazama, paragraph 88, discloses “The CPU 11 then calculates contrast values of the candidates for the representative face icon images and removes face cut-out images including contrast values smaller than a predetermined threshold from the candidates for the representative face icon images”), and respectively storing the N face comparison images into a corresponding face comparison image set of the M background parameter intervals according to a comparison result (Kazama, paragraph 
comparing the target background parameters with the M preset background parameter intervals (Kazama, paragraph 80, discloses “For each cluster, the CPU 11 reads out and compares the evaluation values of the focus in relation to the face images of all face cut-out images included in the cluster (step S7)”), and performing face recognization comparison on the real-time image of the target face corresponding to the target background parameters and the face comparison image in the face comparison image set corresponding to the M background parameter intervals according to the comparison result (Kazama, Fig. 10:s35, and Fig. 12:S48, and paragraphs 38, 111 and 126, discloses “n step S48, the CPU 11 selects the face cut-out images with uniformity 
between the clusters as the representative face icon images of the clusters 
based on the comparison result of the evaluation values”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu teachings by comparing the background parameters with the preset background parameters, as taught by Kazama.
The motivation would be to provide a system with improved display quality (paragraph 133), as taught by Kazama.

As per claims 2 and 6, Liu in view of Kazama further discloses the multi-angle face recognition accuracy improvement method according to claim 1, characterized in that, in step S2, the background parameters specifically include background contrast, 

As per claims 3 and 7, Liu in view of Kazama further discloses the multi-angle face recognition accuracy improvement method according to claim 1, characterized in that, step S2 specifically includes: 
S21: extracting unit/Extracting background parameters of any one of the N face comparison images (Liu, Fig. 1:20:30, and paragraph 13, discloses “The group of data-parameters or the group of scene-parameters can include at least one of white balance, ISO, diaphragm, shutter, color temperature, pixel, brightness, contrast ratio, time and light”); 
S22: determining unit/Comparing the background parameters with the M preset background parameter intervals, and determine a background parameter interval into which the background parameters fall (Kazama, paragraph 91, discloses “the CPU 11 changes the reference values so that, for example, about 10% of images among all face cut-out images in the clusters remain as the candidates for the representative face icons.  Optimal values for the reference values can be obtained by trial and error in accordance with an application using the representative face icon images”); 
S23: storage unit/storing the face comparison image corresponding to the background parameters in the face comparison image set corresponding to the background parameter interval into which the background parameters fall (Kazama, paragraphs 45, 46 and 66); 


As per claims 4 and 8, Liu in view of Kazama further discloses the multi-angle face recognition accuracy improvement method according to claim 1, characterized in that, step S4 specifically comprises: 
S41: extracting target background parameters from a real-time image of the target character (Liu, paragraphs 13 and 17); 
S42: comparing the target background parameters with the preset M background parameter intervals, and determining a background parameter interval into which the target background parameters fall (Kazama, paragraph 91, discloses “the CPU 11 changes the reference values so that, for example, about 10% of images among all face cut-out images in the clusters remain as the candidates for the representative face icons.  Optimal values for the reference values can be obtained by trial and error in accordance with an application using the representative face icon images”); 
S43: comparing the real-time image of the target face corresponding to the target background parameter and the face comparison image in the face comparison image set corresponding to the background parameter interval into which the target background parameters fall (Kazama, paragraph 91, discloses “the CPU 11 changes the reference values so that, for example, about 10% of images among all face cut-out 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SYED HAIDER/Primary Examiner, Art Unit 2633